El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
*75La señora Carrón Lamoutte recurre ante nos como con-secuencia de la sentencia emitida por el Tribunal Superior que desestimó una demanda incoada contra la Compañía de Turismo de Puerto Rico por separarla de su posición como Directora de la Oficina de Estudios Económicos y Es-tadísticos por motivo de una incapacidad física. Aunque anteriormente nos hemos expresado sobre las salvaguar-das procesales que protegen a un empleado público en una plaza de carrera cuando se le destituye de su posición, Torres Solano v. P.R.T.C., 127 D.P.R. 499 (1990), esta es la primera vez que adjudicamos una controversia relativa a la separación de un empleado público del servicio por una incapacidad física o mental.
Por entender que la Compañía de Turismo de Puerto Rico no cumplió con el debido proceso de ley al decretar su cesantía sin la celebración de una vista en una etapa sig-nificativa del procedimiento administrativo, revocamos.
HH
La Sra. Carmen Carrón Lamoutte, su esposo y la socie-dad de bienes gananciales constituida por ellos, incoaron una demanda contra la Compañía de Turismo del Estado Libre Asociado de Puerto Rico (en adelante la Compañía de Turismo) y su Director Ejecutivo, Hon. Miguel A. Domenech. En la misma reclamaron compensación por los daños y perjuicios que sufrieron como consecuencia de la cesantía de la señora Carrón Lamoutte del servicio público de carrera, por motivo de una alegada incapacidad física. Simultáneamente, solicitaron su reposición inmediata a la dirección de la Oficina de Estudios Económicos y Estadís-ticos de la empresa gubernamental y el pago de todos los emolumentos dejados de percibir desde su cesantía.
Al momento de su cesantía, la señora Carrón Lamoutte era una empleada gerencial en un puesto de carrera con cinco (5) años de servicios en la Compañía de Turismo y *76había trabajado en el Gobierno de Puerto Rico durante die-ciocho (18) años. Cuando la cesantearon, la señora Carrón Lamoutte se encontraba disfrutando de una licencia sin sueldo por enfermedad que le había concedido la Compañía de Turismo por razón de estar convaleciendo, desde el 1ro de agosto de 1984, de una recidiva de una dolencia de la espalda conocida como un esguince lumbosacral. Mientras recibía tratamiento, la señora Carrón Lamoutte solicitó va-rias licencias sin sueldo que fueron concedidas por la Com-pañía de Turismo. El 22 de abril de 1985 solicitó una ex-tensión de la licencia sin sueldo y acompañó una certificación médica de que continuaba bajo tratamiento y se esperaba que la dieran de alta para el 17 de julio de 1985. La señora Carrón Lamoutte estuvo bajo tratamiento en el Fondo del Seguro del Estado (en adelante el Fondo) hasta el 29 de enero de 1986, fecha en que finalmente fue dada de alta.
El 31 de mayo de 1985, el Director Ejecutivo le envió una carta certificada informándole que “estamos proce-diendo a cesantearle del puesto que ocupa efectivo de inmediato”. Apéndice del alegato de los recurrentes, pág. 149. En su misiva adujo que “[a]ceptado por usted que se encuentra incapacitada para desempeñar el cargo y nece-sitando la Compañía dicha posición para un mejor funcio-namiento”, denegaba su solicitud de extensión de la licen-cia sin sueldo y, en su lugar, la separaba de su cargo. Id.
Oportunamente, ella solicitó una reconsideración de la decisión del Director Ejecutivo e invocó su derecho a la reinstalación al amparo del Art. 5a de la Ley de Compen-saciones por Accidentes del Trabajo, 11 L.RR.A. see. 7. Tan pronto recibió la petición, el Director Ejecutivo ratificó su decisión y expuso que la Ley de Compensaciones por Acci-dentes del Trabajo no aplicaba al caso. Además, sostuvo que tanto el Reglamento de Personal de la Compañía de Turismo como la Ley de Personal del Servicio Público de Puerto Rico “establecieron] que se puede separar del ser-vicio a cualquier empleado cuando se determine que dicho *77empleado está físicamente incapa[c]itado para desempeñar los deberes de su puesto”. Apéndice del alegato de los recu-rrentes, pág. 152. En ninguna etapa de esta decisión se le ofreció a la señora Carrón Lamoutte una oportunidad de ser oída, ni por escrito ni en vista informal o formal.
Denegada su solicitud de reconsideración, la señora Ca-rrón Lamoutte y su esposo iniciaron ante el Tribunal Superior la acción que origina el recurso ante nos. En su de-manda sostuvieron que la decisión del Director Ejecutivo se tomó sin una previa determinación médica de incapaci-dad física y sin proveerle a la señora Carrón Lamoutte una oportunidad de ser oída en una etapa significativa del procedimiento. Luego de varios incidentes procesales, el tribunal de instancia acogió una moción de sentencia su-maria de la Compañía de Turismo y desestimó la demanda. En su sentencia, el foro de instancia concluyó que una cor-poración pública puede decretar la cesantía por motivos de salud de un empleado de carrera sin la celebración de una vista. Fundamentó su decisión en que este tipo de cesantía no inhabilita al empleado para regresar al servicio público y no tiene una implicación que en el futuro cree un estigma sobre la persona.
Como consecuencia de esta sentencia, la señora Carrón Lamoutte recurre ante nos y sostiene que se cometió error al convalidar su cesantía mediante un procedimiento con-trario al debido proceso de ley. El planteamiento medular ante nuestra consideración es si una corporación pública puede cesantear a un empleado que se ausenta por motivos de salud sin que tenga una oportunidad de ser oído en alguna etapa significativa del procedimiento. Oportuna-mente, expedimos el recurso.
HH » — I
En su recurso, la peticionaria sostiene que ella era acreedora a una reinstalación en su empleo al amparo del Art. 5a de la Ley de Compensaciones por Accidentes del *78Trabajo, supra. Esta disposición impone la obligación a los patronos, incluyendo a las agencias e instrumentalidades públicas, de reservar el trabajo a sus empleados por un (1) año a partir del día en que sufren un accidente del trabajo. Simultáneamente, la ley también obliga al patrono a reins-talar al trabajador que solicita su reposición después de haber sido dado de alta por el Fondo.
El propósito principal de esta disposición es evitar el despido sin justa causa de un obrero lesionado que se acoge a los beneficios de la Ley de Compensaciones por Accidentes del Trabajo. R.N. Delgado Zayas, Apuntes para el estudio de la legislación protectora del trabajo, San Juan, 1989, pág. 189. Así se garantiza que el trabajador que sufre un accidente o enfermedad ocupacional acuda al Fondo para el tratamiento médico correspondiente sin temor a ser despedido.
Sin embargo, la protección que provee la ley sólo dura un (1) año y el derecho a la reinstalación se activa únicamente si dentro del término de doce (12) meses desde el accidente del trabajo, el obrero es dado de alta y en el momento en que se hace el referido requerimiento el empleado está física y mentalmente capacitado para realizar las funciones de su empleo. 11 L.P.R.A. see. 7.
De acuerdo con el esquema del Art. 5a de la Ley de Compensaciones por Accidentes del Trabajo, supra, una vez transcurre el período de un (1) año sin que el empleado haya reclamado su reinstalación, el patrono puede cesantearlo. Mediante la Ley Núm. 1 de 17 de julio de 1979, la Asamblea Legislativa autorizó a las agencias dentro del sistema a decretar la cesantía de aquellos empleados públicos que estuvieran inhabilitados por accidentes ocupacionales y bajo tratamiento por el Fondo por más de doce (12) meses. 3 L.RR.A. sec. 1336(6)(c).
En el caso de autos, al momento de la cesantía la *79señora Carrón Lamoutte estaba en período de recupera-ción y bajo tratamiento por el Fondo por una recidiva de un accidente anterior. Para propósitos de accidentes ocupacio-nales, el Fondo define una recidiva como una “reaparición o recaída, sin intervención de causa ajena alguna al acci-dente o enfermedad, de una condición debidamente com-pensada o relacionada luego de haber transcurrido un pe-ríodo de recuperación y dicha recaída requiere tratamiento médico adicional”.(1) Reglamento sobre Derechos de Obre-ros y Empleados Núm. 3966, Fondo del Seguro del Estado, 9 de agosto de 1989, Sec. 4P. Véanse: Ríos Rivera v. Comisión Industrial, 108 D.P.R. 808 (1979); 11 R.&R. P.R. secs. 3-4.
De esta acepción se desprende que una recidiva no es un nuevo accidente del trabajo. Esencialmente, constituye una petición del obrero para tratamiento adicional por una recaída de un accidente ocupacional ocurrido anteriormente y del cual se recuperó. Si después de la recuperación el empleado sufre una recidiva, sin que ocurra un segundo accidente, la fecha del suceso original es la que debe considerarse para el cómputo de los doce (12) meses provistos por el Art. 5a de la Ley de Compensaciones por Accidentes del Trabajo, supra(2)
*80La recidiva es distinguible de un accidente intercurrente, Admor., F.S.E. v. Comisión Industrial, 100 D.P.R. 363, 365 (1972); Vélez, Admor. v. Comisión Industrial, 91 D.P.R. 480 (1964), y de un accidente que agrava una condición preexistente. 11 L.P.R.A. see. 3. En estos casos, contrario a la recidiva, se considera que el obrero sufre otro accidente que lo inhabilita para trabajar y, por lo tanto, podría ser acreedor nuevamente a los beneficios del Art. 5a de la Ley de Compensaciones por Accidentes del Trabajo, supra.
En el presente caso, la señora Carrón Lamoutte estuvo bajo tratamiento por una recidiva desde el 1ro de agosto de 1984 hasta el 29 de enero de 1986. Esta recaída fue resul-tado de un accidente ocurrido en junio de 1973 mientras trabajaba en la Administración de Fomento Económico. Ella había recibido tratamiento por ese accidente entre ju-nio de 1973 y el 22 de marzo de. 1975, o sea, un total de veinte (20) meses. Durante esa enfermedad tuvo que au-sentarse de su trabajo y se acogió a los beneficios del Art. 5a de la Ley de Compensaciones por Accidentes del Tra-bajo, supra. Cuando fue dada de alta por el Fondo en marzo de 1975, se le determinó un diez por ciento (10%) de incapacidad en sus funciones fisiológicas generales. Fue reinstalada en su puesto en la Administración de Fomento Económico el 4 de noviembre de 1974.
El 2 de junio de 1980, la peticionaria pasó a ser em-pleada de la Compañía de Turismo en el cargo de Directora de la División de Estadísticas. En agosto de 1984, solicitó una licencia sin sueldo basándose en que su condición de la espalda “se ha recrudecido notablemente”. Apéndice del alegato de los recurrentes, pág. 39. Nuevamente acudió al Fondo para recibir tratamiento por la recidiva y allí orde-naron reposo absoluto por varias semanas.
No obstante, como ella en 1973 había agotado el término de un (1) año dispuesto por el Art. 5a de la Ley de *81Compensaciones por Accidentes del Trabajo, supra, y no había sufrido un nuevo accidente o uno que agravara una condición preexistente, ella no tenía derecho a acogerse nuevamente a la protección del referido artículo. Por lo tanto, al amparo de la Sec. 4.6(6)(c) de la Ley de Personal del Servicio Público de Puerto Rico, 3 L.P.R.A. see. 1336(6)(c), la Compañía de Turismo podía iniciar el proce-dimiento de cesantía ya que alegadamente la empleada se encontraba inhabilitada para trabajar como resultado de un accidente ocupacional y, además, estaba recibiendo tra-tamiento del Fondo. Sin embargo, procede que examine-mos si la Compañía de Turismo podía cesantearla de ma-nera sumaria por esta causal, sin ofrecerle antes una oportunidad de ser oída.
rH HH hH
AI evaluar la controversia de autos recordemos que la Compañía de Turismo es “una corporación pública e instrumentalidad gubernamental del Estado Libre Asociado”, 23 L.P.R.A. sec. 671a, excluida del sistema de personal del servicio público. Sin embargo, en conformidad con la Sec. 10.6 de la Ley de Personal del Servicio Público de Puerto Rico, 3 L.P.R.A. see. 1338(3) y (4), la Compañía de Turismo adoptó un reglamento de personal que extendió el principio de mérito a los empleados no cubiertos por convenio colectivo.
El Reglamento de Personal de la Compañía de Turismo de Puerto Rico establece dos (2) categorías de empleados y dispone un procedimiento para el reclutamiento, ascenso, destitución y cesantía según su capacidad y bajo el principio de mérito. Mediante este ordenamiento, los empleados de carrera adquirieron un reconocido interés propietario en la retención de su empleo. Una vez se le reconoció ese derecho, el Estado no puede privárselo sin *82unas garantías procesales que cumplan con el debido pro-ceso de ley. Recientemente, el Tribunal Supremo federal se pronunció sobre estos extremos:
El punto es claro: la cláusula de debido proceso de ley dispone que ciertos derechos sustantivos — vida, libertad y propie-dad— no pueden ser despojados excepto conforme a procedi-mientos constitucionalmente adecuados. Las categorías de sus-tancia y procedimiento son distintas. Si la regla fuese de otra forma, la cláusula se reduciría a una mera tautología. No puede definirse “propiedad” más allá de lo que puede definirse la vida o la libertad por los procedimientos provistos para su privación. El derecho a un debido proceso de ley “es conferido no por gra-cia legislativa, sino por una garantía constitucional. A pesar de que la legislatura puede optar por no conferir un interés pro-pietario en el empleo [público], no puede constitucionalmente autorizar la privación de ese interés, una vez conferido, sin las garantías procesales apropiadas”. (Traducción y énfasis nuestros.) Cleveland Board of Education v. Loudermill, 470 U.S. 532, 541 (1985).
Bajo esta normativa, y considerando nuestros pronunciamientos en Torres Solano v. P.R.T.C., supra, los empleados de carrera de la Compañía de Turismo están protegidos por la cláusula constitucional del debido proceso de ley.
Con el propósito de garantizar estos derechos a los empleados de carrera, la Compañía de Turismo aprobó un reglamento de personal en diciembre de 1972. Este reglamento estableció en su See. 112 un procedimiento para la resolución de querellas y apelaciones administrativas y creó un Comité de Evaluación de Querellas para resolver controversias surgidas por “destituciones, suspensiones temporeras, y descensos de empleados...”. Reglamento de Personal, Compañía de Turismo de Puerto Rico, 27 de diciembre de 1972, See. 112, pág. 43.(3)
*83No obstante, este procedimiento no incluía controver-sias originadas por casos de cesantía por incapacidad física o mental. Tampoco incluía cesantías cuando el empleado estuviese inhabilitado por accidente de trabajo y en trata-miento médico en el Fondo por un período mayor de doce (12) meses desde la fecha del accidente. 3 L.P.R.A. see. 1336(6)(c). Por ende, en estos casos el Reglamento de Personal de la Compañía de Turismo de Puerto Rico Núm. 4142 de 15 de marzo de 1989 no requería que se celebrara una vista en etapa alguna del procedimiento de cesantía.
En su alegato, la Compañía de Turismo sostiene que en estos casos “no existe imputación ni formulación de cargos alguna a la recurrente por lo que haya que aplicar la doc-trina de Loudermill”. (Enfasis suplido.) Alegato de la parte recurrida, pág. 14. Fundamentado en esta premisa, la Compañía de Turismo aduce que no es necesaria una vista cuando se deja cesante a un empleado por incapacidad mental o física.
Su teoría presume que la cesantía por incapacidad física o mental por un accidente ocupacional o una enfermedad que no esté relacionada con el trabajo, no impide que el empleado vuelva a trabajar en el servicio público y, por lo tanto, no se crea un estigma que, al amparo de la doctrina de Board of Regents v. Roth, 408 U.S. 564 (1972), lo prive de su libertad. Esta teoría ignora que el Estado le confirió a los empleados de carrera de la Compañía de Turismo un interés propietario y es bajo el palio de la normativa de esta área que los peticionarios invocan su derecho a las garantías mínimas procesales reconocidas por el Tribunal *84Supremo federal en Cleveland Board of Education v. Loudermill, supra. Sin embargo, en vista de que los emplea-dos cubiertos por la reglamentación y legislación de personal de la Compañía de Turismo tienen una expectativa legítima de continuar en el empleo y recibir los salarios y beneficios fijados por ley, ellos tienen derecho a que no se les separe de sus puestos por incapacidad física o mental sin que se les ofrezca una oportunidad de ser oídos antes de su separación.
Como regla general, entre estas garantías mínimas de naturaleza constitucional insoslayable, los empleados de la Compañía de Turismo tienen derecho a ser notificados de la acción en su contra y sus efectos sobre su empleo. También tienen derecho a presentar su versión de los hechos en una vista informal. “La vista no debe ser compleja, complicada, extensa o formal. Basta con que se le permita al empleado explicar personalmente o por escrito las razones por las cuales, según él, no debe ser disciplinado así.” (Énfasis suprimido.) Torres Solano v. P.R.T.C., supra, pág. 527. Después de esa vista informal, si se determina que está inhabilitado para trabajar, la Compañía de Turismo podrá decretar su cesantía notificándole de su derecho a una vista posterior ante el Comité de Evaluación de Querellas.
h-H
De las conclusiones de hechos de la sentencia y de las comparecencias de las partes se desprende que la señora Carrón Lamoutte fue cesanteada de su empleo de carrera en la Compañía de Turismo el 31 de mayo de 1985. Para esta fecha, ya el Tribunal Supremo federal había estable-cido en Cleveland Board of Education v. Loudermill, supra, el contenido mínimo de las garantías del debido proceso de ley para empleados públicos en situaciones análogas.
*85Además, aunque la Ley de Personal del Servicio Público de Puerto Rico permite que se cesantee a un empleado público por incapacidad física o mental, se requiere que antes de separarlo por estas razones la autoridad nominadora haga la determinación de “que dicho empleado está física y/o mentalmente incapacitado para desempeñar los deberes de su puesto”, 3 L.P.R.A. sec. 1336(6)(b), o “est[á] inhabilitado por accidente del trabajo” y en tratamiento médico por el Fondo por más de doce (12) meses, 3 L.P.R.A. sec. 1336(6)(c). Está implícito en estos preceptos que para que la decisión sea razonable y pueda ser revisada judicialmente ésta tiene que estar avalada por unas determinaciones sobre la incapacidad física o mental del empleado.
En su Sec. 4.6(6)(b), la Ley de Personal del Servicio Público de Puerto Rico autoriza a la autoridad nominadora a requerir un examen médico cuando tiene “base razonable para creer que un empleado está incapacitado ...”. 3 L.P.R.A. sec. 1336(6)(b). Para evitar que el empleado que se niegue a someterse a este examen médico requerido impida una decisión, la ley dispone que esta negativa “podrá servir de base a una presunción de incapacidad”. Id. Solamente cuando esto ocurre es que la ley permite que se cree una presunción de incapacidad. En todos los demás casos, la autoridad nominadora tiene que hacer una determinación de incapacidad a base de la prueba sometida.
Cuando el empleado haya sufrido un accidente ocupacional que le impida trabajar y esté bajo tratamiento médico del Fondo por más de doce (12) meses, también se requiere una determinación de que está inhabilitado para continuar desempeñando las funciones inherentes al puesto. Corresponde a la autoridad nominadora obtener la información médica correspondiente para demostrar su incapacidad para trabajar. Factores tales como el tipo de lesión sufrida, el grado de incapacidad resultante, el poten-*86cial de recuperación del lesionado, las destrezas requeridas para el puesto, el tipo de tratamiento médico requerido y las necesidades de la agencia, entre otros, deberán ser considerados.
Este es precisamente el tipo de decisión que requiere unas conclusiones de hecho sobre las condiciones físicas y mentales de una persona que no deben ser formuladas sin que la parte afectada tenga una oportunidad de exponer su posición y rebatir cualquier prueba en su contra.
Hechos vinculados a las partes y a sus negocios y actividades, o sea, hechos adjudicativos, son intrínsecamente la clase de he-chos que ordinariamente no deben ser determinados sin darle a las partes una oportunidad de saber y conocer cualquier evi-dencia que les pueda ser desfavorable, esto es, sin proveerle a las partes una oportunidad para un juicio. La razón es que las partes saben más sobre los hechos que le conciernen a ellos y a sus actividades que cualquier otra persona, y por lo tanto las partes están en una posición especialmente buena de refutar o explicar la evidencia relacionada con hechos adjudicativos. Como con frecuencia las partes podrían tener poco o nada que contribuir al desarrollo de hechos legislativos, el método del juicio frecuentemente no es requerido para la determinación de las controversias disputadas sobre hechos legislativos. (Traduc-ción nuestra.) 2 Davis, Administrative Law Treatise Sec. 12.3, pág. 413 (2da ed. 1979).
En el caso de autos, la Compañía de Turismo la nombró en su posición consciente de que ella tenía un diez por-ciento (10%) de incapacidad por el accidente original. Desde su nombramiento en el 1980, ella había cumplido con las responsabilidades de su puesto y no fue hasta el 1984 que tuvo una recaída que requirió un tratamiento mediante una licencia por enfermedad que fue aprobada por la Compañía de Turismo. Al amparo de la reglamenta-ción vigente, ella solicitó varias extensiones de su licencia y la Compañía de Turismo las aprobó sin condiciones ni un apercibimiento de que no serían extendidas.
*87En abril de 1985, conforme al procedimiento establecido por la Compañía de Turismo, ella solicitó otra extensión de su licencia y remitió la certificación médica requerida para acreditar su tratamiento. Al igual que en las otras ocasio-nes, la certificación informó que su condición requería un tratamiento adicional y que se esperaba la reinstalación en su posición en julio de 1985. De los autos se desprende que ninguna de las certificaciones incluía un informe de su con-dición física o de su incapacidad. Por otro lado, en ningún momento la Compañía de Turismo requirió que ella se so-metiera a un examen médico y no hay prueba de que la decisión del Director Ejecutivo estuviera fundamentada en algún informe sobre la condición física de la peticionaria, que demostrara que al concluir la licencia por enfermedad ella no podía continuar desempeñando las funciones de su puesto. Tampoco se demostró que ella usó indebidamente la licencia sin sueldo por enfermedad o que por razones de los servicios ofrecidos por la instrumentalidad era necesa-rio cubrir inmediatamente su puesto con otro nombra-miento de carrera. Además, no existe base estatutaria para concluir que la certificación que acreditaba su enfermedad y su tratamiento por el Fondo dieran lugar a una presun-ción de incapacidad. No obstante, aún en ese caso, ella ten-dría derecho a una oportunidad para controvertir la presunción.
En estas circunstancias, ella era acreedora a que, antes de la decisión de la Compañía de Turismo, se le ofreciera una oportunidad de ser oída en una vista informal. Una vez se decretara su separación por incapacidad física o mental, tenía derecho a solicitar una vista adicional que cumpliera con el debido proceso. Como la See. 112 del Reglamento de Personal de la Compañía de Turismo, supra, no ofrece estas garantías a los empleados de carrera separados por incapacidad física o mental, sus disposiciones *88violan el debido proceso de ley y, por ende, son inconstitucionales.
Como en el caso de autos la Compañía de Turismo no cumplió con estas garantías procesales, procede la revoca-ción de la sentencia recurrida y en su lugar se ordena la reposición de la señora Carrón Lamoutte con el pago de los haberes y sueldos que efectivamente dejó de percibir. Véase Estrella v. Mun. de Luquillo, 113 D.P.R. 617, 619 (1982). Su reinstalación se retrotrae a la fecha en que el Fondo la dio de alta y le autorizó que ella regresara a su trabajo. Esta decisión es sin menoscabo de que la Compañía de Tu-rismo pueda, de estimarlo procedente, iniciar un nuevo pro-cedimiento de separación por incapacidad que cumpla con las normas establecidas en Torres Solano v. P.R.T.C., supra.
El Juez Asociado Señor Negrón García emitió una opi-nión disidente, a la cual se unió el Juez Asociado Señor Rebollo López. La Juez Asociada Señora Naveira de Rodón se inhibió.
— O —

(1) El Diccionario de la Lengua Española define una recidiva como la “[repetición de una enfermedad algún tiempo después de terminada la convalecencia”. Diccionario de la Lengua Española, 20ma ed., Madrid, Ed. Espasa-Calpe, 1984, T. II, pág. 1152.


(2) En sus interpretaciones sobre el alcance del Art. 5a de la Ley de Compensa-ciones por Accidentes del Trabajo, 11 L.P.R.A. see. 7, el Secretario del Trabajo y Recursos Humanos también ha concluido que “cuando un trabajador sufre un acci-dente y se incapacita, y después de recuperado vuelve a recaer sin que intervenga un segundo accidente, la fecha original es la que debe considerarse para el comienzo del transcurso del período del año a que se refiere el Artículo 5A de la ley”. (Énfasis suplido.) Consulta Núm. 10766 de 6 de febrero de 1980, pág. 2. Recientemente el Secretario del Trabajo ratificó esta interpretación al concluir que “[l]as recidivas no interrumpen este ténnino ya que [é]stas se refieren a recaídas en relación con un mismo accidente”. (Énfasis suplido.) Opinión Núm. 90-5 de 9 de julio de 1990. Véanse, también: Consultas Núms. 10766 de 6 de febrero de 1980, 10995 de 13 de mayo de 1981 y 10920 de 25 de noviembre de 1980.


(3) El 15 de marzo de 1989 la Compañía de Turismo aprobó otro reglamento de personal aplicable a los empleados gerenciales que ocupen puestos de carrera. El reglamento crea un Comité de Apelaciones para atender y resolver las apelaciones de *83los empleados no cubiertos por convenios colectivos en casos de destitución, suspen-sión de empleo y sueldo, y cesantías por incapacidad física o mental. Reglamento de Personal de la Compañía de Turismo de Puerto Rico Núm. 4142, 15 de marzo de' 1989, Sec. 13.5B. Este reglamento provee un procedimiento para una vista informal en los casos de suspensión de empleo y sueldo y destitución, pero no en las cesantías por incapacidad mental o física. Id., Sec. 13.408(a). En cuanto a las cesantías por estar inhabilitado por accidente del trabajo y en tratamiento médico en el Fondo, el Reglamento no dispone para una vista informal o formal antes o después de la separación. Id., Sec. 13.5C.